Appeal from a judgment of the County Court of Madison County (O’Brien, III, J.), rendered September 11, 1990, convicting defendant upon his pleas of guilty of the crimes of criminal possession of stolen property in the third degree and bail jumping in the second degree.
Following his guilty plea to criminal possession of stolen property in the third degree, defendant failed to appear for his scheduled sentencing. As a result, defendant was indicted for and subsequently pleaded guilty to bail jumping in the second degree. Defendant was sentenced as a second felony offender based upon a prior felony conviction in Ohio to a prison term *925of 2 to 4 years for the bail jumping conviction and a consecutive term of one year in jail for the criminal possession conviction. Defendant’s only contention on appeal is that his sentence for bail jumping is harsh and excessive and should be reduced. Defendant pleaded guilty knowing that he would get the sentence ultimately imposed by County Court. Given the facts surrounding this conviction, as well as defendant’s past criminal history, we find no abuse of discretion by County Court warranting a reduction in the sentence (see, People v Farrar, 52 NY2d 302, 305; People v Del Valle, 171 AD2d 628, lv denied 78 NY2d 921; People v Kazepis, 101 AD2d 816).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.